 



Exhibit 10.6

 

 

AMERICAN MANAGEMENT SYSTEMS, INCORPORATED

DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

 

 

 

Effective January 1, 2004

(As Amended on July 3, 2003)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE        

--------------------------------------------------------------------------------

ARTICLE I—PURPOSE; EFFECTIVE DATE     1  
1.01
 
Purpose
    1  
1.02
 
Effective Date
    1   ARTICLE II—DEFINITIONS     1  
2.01
 
Account
    1  
2.02
 
Beneficiary
    1  
2.03
 
Board
    1  
2.04
 
Change in Control
    1  
2.05
 
Committee
    2  
2.06
 
Company
    2  
2.07
 
Compensation
    2  
2.08
 
Deferral Commitment
    3  
2.09
 
Deferral Period
    3  
2.10
 
Determination Date
    3  
2.11
 
Director
    3  
2.12
 
Director's Fees
    3  
2.13
 
Director's Fees Deferral Commitment
    3  
2.14
 
Disability
    3  
2.15
 
Disability Benefit
    3  
2.16
 
Earnings
    4  
2.17
 
Exchange Act
    4  
2.18
 
Financial Hardship
    4  
2.19
 
Investment Crediting Rate
    4  
2.20
 
Participant
    4  
2.21
 
Participation Agreement
    5  
2.22
 
Plan
    5  
2.23
 
Retirement
    5  
2.24
 
Retirement Benefit
    5  
2.25
 
Stock Incentive Plan
    5  
2.26
 
Valuation Date
    5   ARTICLE III—PARTICIPATION AND DEFERRAL COMMITMENTS     6  
3.01
 
Eligibility and Participation
    6  
3.04
 
Modification of Deferral Commitment
    7   ARTICLE IV—DEFERRED COMPENSATION ACCOUNT     7  
4.01
 
Account
    7  
4.02
 
Timing of Credits; Withholding
    7  
4.03
 
Determination of Account
    7  
4.04
 
Vesting of Account
    8  
4.05
 
Statement of Account
    8  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE        

--------------------------------------------------------------------------------

ARTICLE V—PLAN BENEFITS     8  
5.01
 
Distributions Prior to Termination of Service
    8  
5.02
 
Termination of Service
    9  
5.03
 
Retirement Benefit
    9  
5.04
 
Disability Benefit
    9  
5.05
 
Accelerated Distributions
    10  
5.06
 
Valuation and Settlement
    10  
5.07
 
Payment to Guardian
    10  
5.08
 
Company Distribution
    10   ARTICLE VI—BENEFICIARY DESIGNATION     11  
6.01
 
Beneficiary Designation
    11  
6.02
 
Changing Beneficiary
    11  
6.03
 
No Beneficiary Designation
    11   ARTICLE VII—ADMINISTRATION     11  
7.01
 
Committee; Duties
    11  
7.02
 
Agents
    12  
7.03
 
Binding Effect of Decisions
    12  
7.04
 
Indemnity of Committee
    12   ARTICLE VIII—CLAIMS PROCEDURE     12  
8.01
 
Claims Procedures
    12   ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN     13  
9.01
 
Amendment
    13  
9.02
 
Company’s Right to Terminate
    13   ARTICLE X—MISCELLANEOUS     13  
10.01
 
Unfunded Plan
    13  
10.02
 
Company Obligations; Corporate Transactions
    13  
10.03
 
Unsecured General Creditor
    14  
10.04
 
Trust Fund
    14  
10.05
 
Nonassignability
    14  
10.06
 
Not a Contract
    14  
10.07
 
Protective Provisions
    14  
10.08
 
Governing Law
    14  
10.09
 
Validity
    15  
10.10
 
Notice
    15  
10.11
 
Successors
    15  
10.12
 
Change of Law
    15  

(ii)



--------------------------------------------------------------------------------



 



AMERICAN MANAGEMENT SYSTEMS, INCORPORATED

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

ARTICLE I—PURPOSE; EFFECTIVE DATE

1.01    Purpose

The purpose of this American Management Systems, Incorporated Non-Employee
Directors Deferred Compensation Plan is to provide non-employee directors with a
competitive deferred compensation plan offering a market rate of return on a
pre-tax basis. It is intended that this Plan will aid in attracting and
retaining non-employee directors of exceptional ability by providing them with
these benefits.

1.02    Effective Date

           This Plan is effective as of January 1, 2004.

ARTICLE II—DEFINITIONS

           For the purposes of this Plan, the following terms shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.01    Account

           “Account” means the bookkeeping device used by the Company to measure
and determine the amount to be paid to a Participant under the Plan.

2.02    Beneficiary

           “Beneficiary” means the person, persons or entity entitled under
Article VI to receive any Plan benefits payable after a Participant’s death.

2.03    Board

           “Board” means the Board of Directors of the Company.

2.04    Change in Control

           “Change in Control” means the happening of any of the following
events:

           (a) Any person or group (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than the Company or a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange

PAGE 1 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



Act), directly or indirectly, of securities representing fifty percent (50%) or
more of the combined voting power of the Company’s then-outstanding securities
entitled generally to vote for the election of directors;

           (b) During any period of two consecutive years, individuals who, at
the beginning of the period, constituted the Board cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company’s stockholders of each new director was approved by
a vote of at least two-thirds (66-2/3%) of the directors then still in office
who were directors at the beginning of the period; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with either an actual or threatened solicitation with
respect to the election of directors (as such terms are used in Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of an entity
other than the Board shall not be so considered as a member of the Board;

           (c) The consummation of a merger or consolidation with another
corporation (other than a majority-controlled subsidiary of the Company) unless
the Company’s stockholders immediately before the merger or consolidation are to
own more than two-thirds (66-2/3%) of the combined voting power of the resulting
entity’s voting securities entitled generally to vote for the election of
directors; or

           (d) The disposition or sale of all or substantially all of the
business or assets of the Company and its subsidiaries, taken as a whole.

           Notwithstanding the foregoing, no Change in Control shall be deemed
to have occurred with respect to a Participant by reason of (A) any event
involving a transaction in which the Participant or a group of persons or
entities with whom or with which the Participant acts in concert, acquires,
directly or indirectly, fifty percent (50%) or more of the combined voting power
of the Company’s then-outstanding voting securities or the business or assets of
the Company, or (B) any event involving or arising out of a proceeding under
Title 11 of the United States Code or comparable provisions of any future United
States bankruptcy law, an assignment for the benefit of creditors or an
insolvency proceeding under state or local law.

2.05    Committee

           “Committee” means the Administrative Committee appointed to
administer the Plan pursuant to Article VII hereof.

2.06    Company

           “Company” means American Management Systems, Incorporated, a Delaware
corporation, or successor thereto.

2.07    Compensation

           “Compensation” means Director’s Fees payable to the Director by the
Company during the calendar year in cash or in Company stock, before reduction
for amounts deferred under this Plan.

PAGE 2 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



2.08    Deferral Commitment

           “Deferral Commitment” means a commitment made by a Participant to
defer Compensation pursuant to Article III.

2.09    Deferral Period

           “Deferral Period” means each calendar year.

2.10    Determination Date

           “Determination Date” means the last business day of each calendar
month.

2.11    Director

           “Director” means a member of the Board of Directors of the Company
who is eligible to receive compensation in the form of Director’s Fees, and who
is not an officer or employee of the Company or any of its subsidiaries.

2.12    Director’s Fees

           “Director’s Fees” means the fees payable to a Director by the Company
for services as a Director and for services on any Committee of the Board,
including the retainer, meeting fees, Committee meeting fees, and any fees paid
pursuant to an award made to a Director by the Company under the Stock Incentive
Plan, whether paid in cashor in Company stock.

2.13    Director’s Fees Deferral Commitment

           “Director’s Fees Deferral Commitment” means a Deferral Commitment
described in Section 3.02 relating to the Director’s Fees payable by the Company
to a Director.

2.14    Disability

           “Disability” means a physical or mental condition that, in the
opinion of the Committee, shall prevent the Participant from satisfactorily
performing his usual duties for the Company for a two (2) year period or longer.
The Committee shall determine the existence of the Disability and may rely on
advice from a medical examiner, medical reports, and/or other evidence
satisfactory to the Committee.

2.15    Disability Benefit

           “Disability Benefit” means the amount payable to a Participant
pursuant to Section 4.04 of the Plan.

PAGE 3 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



2.16    Earnings

           “Earnings” means the rate of investment return credited to an account
on each Determination Date in a calendar year. Unless otherwise determined by
the Company in accordance with Article IX, the Earnings rate for amounts
deferred in cash, including amounts deferred prior to January 1, 2004, shall be
the Investment Crediting Rate. “Earnings” for amounts deferred in shares of
Company stock shall mean dividends paid on Company stock.

2.17    Exchange Act

           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

2.18    Financial Hardship

           “Financial Hardship” means severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Section 152(a) of the Internal
Revenue Code) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The circumstances
that will constitute a Financial Hardship will depend upon the facts of each
case, but in any case, payment may not be made to the extent that such hardship
is or may be relieved:

     (a) Through reimbursement or compensation by insurance or otherwise;

     (b) By liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or

     (c) By cessation of deferrals under the Plan.

2.19    Investment Crediting Rate

           “Investment Crediting Rate” means a rate fixed for each Plan year,
which shall be calculated from the average end-of-day rate over the last ten
business days of the year immediately preceding the Plan year in which Earnings
are being credited, for the generic 5-year U.S. Treasury Note, as reported on
Bloomberg, plus one percent (1%). This rate is applied on each Determination
Date and the final payment date using the actual date count on the basis of a
365-day year (ACT/365). If such rate is not available or is no longer reported
on Bloomberg, then the most directly comparable 5-year U.S. Treasury Note rate,
as published in the Wall Street Journal or a substantially similar publication,
as determined by the Committee, plus one percent (1%), shall be applied.

2.20    Participant

           “Participant” means any eligible Director who has elected to defer
Compensation under this Plan.

PAGE 4 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



2.21    Participation Agreement

           “Participation Agreement” means the agreement submitted by a
Participant to the Committee prior to the beginning of a Deferral Period, with
respect to a Deferral Commitment made for such Deferral Period.

2.22    Plan

           “Plan” means this American Management Systems, Incorporated
Non-Employee Director Deferred Compensation Plan as amended from time to time.

2.23    Retirement

           “Retirement” means a termination of service on the Board after the
Participant attains age fifty-five (55).

2.24    Retirement Benefit

           “Retirement Benefit” means an amount payable to a Participant
pursuant to Section 4.03 of the Plan.

2.25    Stock Incentive Plan

           “Stock Incentive Plan” means the American Management Systems,
Incorporated 2003 Stock Incentive Plan.

2.26    Valuation Date

           “Valuation Date” shall be the date on which a lump sum distribution
(whether in cash or in Company stock) is paid to a Participant or the date on
which installment payments (whether in cash or in Company stock) to a
Participant commence, as applicable.

PAGE 5 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



ARTICLE III—PARTICIPATION AND DEFERRAL COMMITMENTS

3.01    Eligibility and Participation

     (a) Eligibility. Eligibility to participate in the Deferred Compensation
Plan for Non-Employee Directors is limited to Directors of the Company. The
Committee, in its discretion, may deem otherwise eligible Directors to be
ineligible to participate.

     (b) Participation. A Director may elect to participate in the Deferred
Compensation Plan for Non-Employee Directors with respect to any Deferral Period
by submitting a Participation Agreement to the Committee by the thirtieth (30th)
day of September of the year immediately preceding the beginning of the Deferral
Period or by any other date determined by the Committee.

3.02    Deferral Commitment

Director’s Fee Deferral Commitment. A Director’s Fee Deferral Commitment shall
be related to the Director’s Fees payable by the Company to a Director during
the Deferral Period. If Director’s Fees are payable in cash, the amount to be
deferred shall be stated as a percentage or dollar amount. If the Director’s
Fees are payable in the common stock of the Company, the amount to be deferred
shall be stated as a whole number of shares of common stock.

No deferral shall be permitted that is in violation of law. Deferral Commitments
are valid for one Deferral Period only.

3.03    Limitations on Deferral Commitments

           The following limitations shall apply to Deferral Commitments:

     (a) Minimum. The minimum Director’s Fee Deferral Commitment amount shall be
fifty percent (50%) of Director’s Fees payable to a Director during the Deferral
Period. The minimum Director’s Fee Deferral Commitment for a Director who enters
participation after the beginning of a Deferral Period shall be pro-rated based
on the number of months remaining in the Deferral Period.

     (b) Maximum. There is no maximum deferral for a Director’s Fee Deferral
Commitment.

     (c) Changes in Minimum or Maximum. The Committee may establish new minimum
or maximum deferral amounts or change the existing minimum or maximum deferral
amounts from time to time by giving written notice to all Participants. No such
change may affect a Deferral Commitment made prior to the Committee’s action.

PAGE 6 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



3.04    Modification of Deferral Commitment

           Except as provided in Section 5.01(b) below, Deferral Commitments
shall be irrevocable.

ARTICLE IV—DEFERRED COMPENSATION ACCOUNT

4.01    Account

           The amounts deferred by a Participant under the Plan and Earnings on
deferrals shall be credited to the Participant’s Account. A Participant’s
Account shall be debited to reflect distributions to the Participant. Separate
subaccounts may be maintained to reflect different forms of deferrals,
distributions, and levels of vesting, and forms of payment. The Account shall be
a bookkeeping device utilized for the sole purpose of determining the benefits
payable under the Plan and shall not constitute a separate fund of assets.

4.02    Timing of Credits; Withholding

           A Participant’s deferred Compensation shall be credited to the
Participant’s Account one (1) business day after it otherwise would have been
paid had a Deferral Commitment not been made. To the extent required by law, the
Company shall withhold any taxes required to be withheld by the federal or any
state or local government. The Company reserves the right to limit or reduce the
amount of cash or stock to be deferred or distributed as needed to satisfy any
required tax withholding obligation.

4.03    Determination of Account

           Each Participant’s Account as of each Determination Date shall
consist of the balance of the Account as of the immediately preceding
Determination Date. The Account shall be expressed in dollars, except that the
portion of an Account attributable to a deferral of Company stock shall be
expressed in numbers of shares (including fractional shares) plus Earnings,
which are converted to whole or fractional shares, plus the number of shares
determined by any stock split, recapitalization or other capital change
affecting the Company stock since the prior Determination Date, adjusted as
follows:

     (a) New Deferrals. The Account shall be increased by any Compensation
deferred pursuant to a Deferral Commitment and credited pursuant to Section 4.02
since the immediately preceding Determination Date.

     (b) Distributions. The Account shall be reduced by any benefits distributed
from the Account to the Participant since the immediately preceding
Determination Date.

     (c) Earnings. The Account shall be increased by the Earnings on the average
daily balance in the Account since the immediately preceding Determination Date,
except that that the number of shares (including fractional shares) in the
portion of the Account attributable to a deferrals of Company stock shall be
increased by Earnings (i.e. dividends) paid at such times as shareholders of the
Company are credited with dividends.

PAGE 7 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



4.04    Vesting of Account

           A Participant shall be one hundred percent (100%) vested at all times
in the amount of Compensation elected to be deferred under this Plan and
Earnings thereon.

4.05    Statement of Account

           The Committee shall give to each Participant a statement showing the
balance in the Participant’s Account on an annual basis and at such other times
and in such manner as may be determined by the Committee.

ARTICLE V—PLAN BENEFITS

5.01    Distributions Prior to Termination of Service

           A Participant’s Account may be distributed to the Participant prior
to termination of service on the Board as follows:

     (a) In-Service Withdrawals. A Participant may elect in a Participation
Agreement to withdraw all or any portion of the amount deferred by that
Participation Agreement as of a date specified in the election. Such date shall
not be sooner than three (3) years after the date the Deferral Period commences.
The amount withdrawn shall not exceed the amount of Compensation deferred plus
Earnings on the deferral. Such election shall be made at the time the Deferral
Commitment is made and can only be amended if such amendment is made at least
one year and one day before the calendar year in which the distribution was
scheduled. If the Participant retires, is disabled, or terminates service prior
to the date of a scheduled in-service withdrawal, such election will be invalid,
and the amount of the scheduled in-service withdrawal will distributed in the
same form of distribution as elected for the Participant’s retirement,
disability, or termination of service, as applicable.

     (b) Hardship Withdrawals. Upon a finding that a Participant has suffered a
Financial Hardship, the Committee may, in its sole discretion, (a) waive or
modify the deferral commitment and/or (b) make distributions from the
Participant’s Account. The amount of such a withdrawal shall be limited to the
amount reasonably necessary to meet the Participant’s needs resulting from the
Financial Hardship. If payment is made from a Participant’s Account due to
Financial Hardship under this Plan, the Participant’s deferrals under this Plan
shall cease shall cease for twelve (12) months after the date of such payment.
Any resumption of the Participant’s deferrals under the Plan after this period
shall be made only at the election of the Participant in accordance with
Article III herein.

     (c) Form of Payment and Time. Any distribution pursuant to Section 5.01(a)
or 5.01(b) shall be payable in a lump sum distribution in accordance with
Section 5.06. The distribution shall be paid in the case of a partial
withdrawal, as provided in the Participation Agreement, and in case of a
Financial Hardship, within thirty (30) days after the determination of a
Financial Hardship.

PAGE 8 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



5.02    Termination of Service

           Upon a Participant’s termination of service on the Board for any
reason other than Retirement or Disability, the Company shall pay the
Participant, or, in the case of the Participant’s death before Retirement, the
Participant’s Beneficiary, a lump-sum benefit equal to the balance in the
Participant’s Account. Such payment will be paid within sixty (60) days after
the termination of service, unless the Participant is a person described in Rule
16b of the Exchange Act, in which case the Committee shall have the discretion
to delay the distribution of the portion of the Participant’s Account that is
attributable to a deferrals of stock until such date that the Committee
determines is practicable but that is no more than (1) year after the
termination of service.

5.03    Retirement Benefit

           Retirement benefits shall be paid in the form elected by the
Participant at the time of the Deferral Commitment.

     (a) Form of benefit payments shall be one (1) of the following:

     (i) Lump sum; or

     (ii) Annual installments with a maximum of ten (10).

     (b) Benefits shall commence the last day of February in the calendar year
following the date of retirement.

     (c) Small Account(s). Notwithstanding Section 5.03(a), if the value of a
Participant’s Account is under fifty thousand dollars ($50,000) on the Valuation
Date, distribution shall be made in a lump sum.

     (d) Change in Form and Commencement of Payment. A Participant may elect to
file a modified election as to form and timing of payment. To be effective such
modified election must be filed prior to a termination of service and one year
and one day prior to the calendar year in which distributions would have
occurred if the modification had not been made.

     (e) In the case of the Participant’s death after Retirement, the Company
shall pay to Participant’s Beneficiary the remaining portion, if any, of the
Participant’s Account in the form elected by the Participant at the time of the
Deferral Commitment.

5.04    Disability Benefit

           At the time of the Deferral Commitment, the Participant must elect,
upon disability, to receive their benefit either in a lump sum or in the same
number of annual installments as elected under Section 5.03 above.

PAGE 9 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



5.05    Accelerated Distributions

     (a) Change in Control Distribution. Notwithstanding any other provision of
the Plan, upon a Change in Control, a Participant’s Account balance shall be
paid to the Participant in a lump sum within sixty (60) days of the Change in
Control, unless the Company’s obligations under this Plan are assumed by the
acquiring or successor company. Upon a Change in Control, this Section 5.05(a)
and the definition of Change in Control in Section 2.04 shall remain in force
and effect, and shall not be subject to cancellation or modification for a
period of five years.

     (b) Non-Scheduled In-Service Withdrawal. Notwithstanding any other
provision of the Plan, a Participant shall be entitled to receive, upon written
request to the Committee, a lump sum distribution (whether in cash or in Company
stock) equal to ninety percent (90%) of the entire vested Account balance as of
the Determination Date immediately preceding the date on which the Committee
receives the written request. The remaining balance (whether in cash or in
Company stock) shall be forfeited by the Participant. The amount payable under
this section shall be paid in a lump sum within sixty-five (65) days following
the receipt of the notice by the Committee from the Participant. Any Participant
who elects to receive a benefit under this section shall not be eligible to
participate in or defer into this Plan in the future.

5.06    Valuation and Settlement

           The amount of a lump sum payment and the initial amount of
installments shall be based on the value of the Participant’s Account on the on
the Valuation Date. Distributions shall be made in cash, except for the portion
of the Account attributable to deferrals of Company stock, which shall be
distributed in shares of Company stock (plus cash equal to any fractional
shares).

5.07    Payment to Guardian

           The Committee may direct payment to the duly appointed guardian,
conservator, or other similar legal representative of a Participant or
Beneficiary to whom payment is due. In the absence of such a legal
representative, the Committee may, in it sole and absolute discretion, make
payment to a person having the care and custody of a minor, incompetent or
person incapable of handling the disposition of property upon proof satisfactory
to the Committee of incompetency, minority, or incapacity. Such distribution
shall completely discharge the Committee from all liability with respect to such
benefit.

5.08    Company Distribution

           The Committee may elect to distribute a Participant’s Account balance
to the Participant at any time if the Committee deems it to be in the best
interests of the Company to do so. If, because of a change in law or because of
a final determination by the Internal Revenue Service, all or any portion of the
amounts deferred by a Participant under the Plan become includable in the
Participant’s income under the Internal Revenue Code of 1986 (as amended) while
deferred and prior to the scheduled distribution date or any accelerated
distribution date determined under Sections 5.01, 5.02, 5.03, 5.04, or 5.05, the
Committee shall immediately distribute the amount deferred or the portion
thereof that is currently taxable in a lump sum to the Participant.

PAGE 10 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



ARTICLE VI—BENEFICIARY DESIGNATION

6.01    Beneficiary Designation

           Each Participant shall have the right, at any time, to designate one
or more persons or an entity as Beneficiary (both primary as well as secondary)
to whom benefits under this Plan shall be paid in the event of Participant’s
death prior to complete distribution of the Participant’s Account. Each
Beneficiary designation shall be in a written form prescribed by the Committee
and shall be effective only when filed with the Committee during the
Participant’s lifetime.

6.02    Changing Beneficiary

           Any Beneficiary designation may be changed by a Participant without
the consent of the previously named Beneficiary by the filing of a new
designation with the Committee. The filing of a new designation shall cancel all
designations previously filed.

6.03    No Beneficiary Designation

           If any Participant fails to designate a Beneficiary in the manner
provided above, if the designation is void, or if the Beneficiary designated by
a deceased Participant dies before the Participant or before complete
distribution of the Participant’s benefits, the Participant’s Beneficiary shall
be the person in the first of the following classes in which there is a
survivor:

     (a) The Participant’s spouse;

     (b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take by right of representation the share the parent would have taken if
living;

     (c) The Participant’s estate.

ARTICLE VII—ADMINISTRATION

7.01    Committee; Duties

           The Plan shall be administered by the Committee. The Committee shall
be appointed by the Compensation Committee of the Board of Directors. The
Committee shall have the complete discretion and authority to make, amend,
interpret, apply, and enforce all appropriate rules and regulations for the
administration of the Plan and to exercise such powers as the Committee may deem
necessary for the administration of the Plan. The Committee shall have the
complete discretion and authority to interpret and construe the terms of the
Plan, to apply the terms of the Plan to situations not expressly addressed in
the Plan, to make findings of fact, and to resolve any and all questions as may
arise under the terms of the Plan or in the administration of the Plan. The
Committee shall exercise its discretion in a manner that is consistent with the
terms of the Plan and with applicable law. A majority vote of the Committee
members shall control any decision. Members of the Committee may be Participants
under this Plan.

PAGE 11 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



7.02    Agents

           The Committee may, from time to time, engage agents and delegate to
them such administrative duties as it sees fit. The Committee may delegate to
the officers or employees of the Company the authority to execute and deliver
those instruments and documents, to do all acts and things, and to take all
other steps deemed necessary, advisable or convenient for the effective
administration of this Plan in accordance with its terms and purpose, except
that the Committee may not delegate any authority the delegation of which would
cause this Plan to fail to satisfy the requirements of applicable law. In making
any determination or in taking or not taking any action under this Plan, the
Committee may obtain and rely upon the advice of experts, including professional
advisors to the Company. No member of the Committee or officer of the Company
who is a Participant hereunder may participate in any decision specifically
relating to his or her individual rights or benefits under the Plan.

7.03    Binding Effect of Decisions

           The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Plan.

7.04    Indemnity of Committee

           Neither the Company nor any member of the Board or of the Committee,
nor any other person participating in any determination of any question under
this Plan, or in the interpretation, administration or application thereof,
shall have any liability to any party for any action taken or not taken in good
faith under this Plan or for the failure of the Plan or any Participant’s rights
under the Plan to achieve intended tax consequences, to qualify for exemption or
relief under Section 16 of the Exchange Act and the rules thereunder, or to
comply with any other law, compliance with which is not required on the part of
the Company. The Company shall indemnify and hold harmless the members of the
Committee against any and all claims, loss, damage, expense or liability arising
from any action or failure to act with respect to this Plan on account of such
person’s service on the Committee, except in the case of gross negligence or
willful misconduct.

ARTICLE VIII—CLAIMS PROCEDURE

8.01    Claims Procedures

           The Committee shall establish rules and procedures to be followed by
Participants and Beneficiaries for (a) filing claims for benefits, (b)
furnishing and verifying proofs necessary to establish the right to benefits in
accordance with the Plan, and (c) appealing denials of claims for benefits. Such
rules and procedures shall require that claims and proofs be made in writing and
directed to the Committee. The Committee shall notify Participants of the claims
procedures in accordance with applicable law.

PAGE 12 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

9.01    Amendment

           The Board may at any time amend the Plan (including the Investment
Crediting Rate under the Plan) by written instrument, notice of which is given
to all Participants and to Beneficiaries receiving installment payments, except
that no amendment shall reduce the amount in any Account that accrued prior to
the date such notice of the amendment is given, nor shall any amendment alter
Section 5.05(a).

9.02    Company’s Right to Terminate

           The Board may at any time partially or completely terminate the Plan
if, in its judgment, the tax, accounting or other effects of the continuance of
the Plan, or potential payments thereunder would not be in the best interests of
the Company.

     (a) Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments. If
such a partial termination occurs, the Plan shall continue to operate and be
effective with regard to Deferral Commitments entered into prior to the
effective date of such partial termination.

     (b) Complete Termination. The Board may completely terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments, and
by terminating all ongoing Deferral Commitments. If such a complete termination
occurs, the Plan shall cease to operate. Unless such account balance is
transferred under the terms of a new deferred compensation plan sponsored by the
Company, the Company shall pay out and distribute each Account balance to the
Participant within sixty (60) days after the Board terminates the Plan. Earnings
shall continue to be credited on the unpaid Account balance as specified in
Section 4.03(c) through the date of payment. Notwithstanding the foregoing, the
Company, in its sole discretion, may determine that it is in the financial best
interests of the Company to distribute any or all Accounts in installments over
a payment period to be determined by the Company.

ARTICLE X—MISCELLANEOUS

10.01    Unfunded Plan

           This plan is an unfunded plan maintained primarily to provide
deferred compensation benefits for Directors of the Company and, therefore, is
exempt from ERISA.

10.02    Company Obligations; Corporate Transactions

           The obligation to make benefit payments to any Participant under the
Plan shall be the liability of the Company. In the event of a corporate
transaction, merger, acquisition, or other similar event, the payment of
benefits in the form of stock shall be determined in the same manner as provided
in the Stock Incentive Plan.

PAGE 13 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



10.03    Unsecured General Creditor

           Participants and Beneficiaries shall be unsecured general creditors,
with no secured or preferential right to any assets of the Company or any other
party for payment of benefits under this Plan. Any life insurance policies,
annuity contracts or other property purchased by the Company in connection with
this Plan shall remain its general, unpledged and unrestricted assets. The
Company’s obligation under the Plan shall be an unfunded and unsecured promise
to pay money or stock in the future.

10.04    Trust Fund

           At its discretion, the Company may establish one or more trusts, with
such trustees as the Board may approve, for the purpose of providing for the
payment of benefits owed under the Plan. Although such a trust shall be
irrevocable, its assets shall be held for payment of all the Company’s general
creditors in the event of insolvency or bankruptcy. To the extent any benefits
provided under the Plan are paid from any such trust, the Company shall have no
further obligation to pay them. If not paid from the trust, such benefits shall
remain the obligation of the Company.

10.05    Nonassignability

           Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

10.06    Not a Contract

           This Plan shall not constitute an undertaking by the Company that the
Participant shall continue to be a Director of the Company for any period of
time.

10.07    Protective Provisions

           A Participant will cooperate with the Company by furnishing any and
all information requested in order to facilitate the payment of benefits
hereunder, and by taking such other actions as may be requested. If it is
necessary for a Participant to bring a legal action against the Company to
obtain payment of amounts owed the Participant under the terms of the Plan, the
Company will pay the Participant’s reasonable legal fees, costs, and expenses if
the Participant prevails in litigation.

10.08    Governing Law

           The provisions of this Plan shall be construed and interpreted
according to the laws of the Commonwealth of Virginia, except as preempted by
federal law.

PAGE 14 - DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



--------------------------------------------------------------------------------



 



10.09    Validity

           In case any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

10.10    Notice

           Any notice required or permitted under the Plan shall be sufficient
if in writing and hand delivered or sent by registered or certified mail. Such
notice shall be deemed as given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Mailed notice to the Committee shall be directed
to the Chief Human Resources Officer at the Company’s address. Mailed notice to
a Participant or Beneficiary shall be directed to the individual’s last known
address in the Company’s records.

10.11    Successors

           The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company, and successors of any such corporation
or other business entity.

10.12    Change of Law

           Notwithstanding anything to the contrary herein, if the Committee
determines in good faith, based on consultation with counsel, that the federal
income tax treatment or legal status of the Plan has or may be adversely
affected by a change in the Internal Revenue Code, Title I of the Employee
Retirement Income Security Act of 1974, or other applicable law or by an
administrative or judicial construction thereof, the Committee may direct that
the Accounts of affected Participants or of all Participants be distributed as
soon as practicable after such determination is made, to the extent deemed
necessary or advisable by the Committee to cure or mitigate the consequences, or
possible consequences of, such change in law or interpretation thereof.

PAGE 15- DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS